Case 7:20-cv-00712-TTC-JCH Document 8 Filed 01/04/21 Page 1 of 1 Pageid#: 39


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 CALBERT NICHOLAS MATHEWS,                          Civil Action No. 7:20-cv-00712
     Plaintiff,
                                                    MEMORANDUM OPINION
 v.
                                                    By: Thomas T. Cullen
 TRISH MCCOY, et al,                                United States District Judge
      Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered November 30, 2020, the court directed plaintiff to submit within 20 days from

the date of the order the signed consent to withholding of fees form in order to complete the

application to proceed in forma pauperis. Plaintiff was advised that a failure to comply would

result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTERED this 4th day of January, 2021.



                                               ________/s/ Thomas T. Cullen________
                                                     United States District Judge
